Order entered December 20, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00883-CV

                       DAVID GARVIN, JR., Appellant

                                       V.

            AMERICAN EXPRESS NATIONAL BANK, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-06754

                                    ORDER

      On November 23, 2022, we ordered Terri Etekochay, the Official Court

Reporter for the 101st Judicial District Court, to file, no later than December 8,

2022, either the reporter’s record of the proceedings held “on or about” July 6,

2022 and August 10, 2022 or written verification no record exists. To date, Ms.

Etekochay has not complied. Accordingly, we ORDER Ms. Etekochay to file the

record or requested verification no later than January 4, 2023.
      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Staci Williams, Presiding Judge of the 101st Judicial District Court; Ms.

Etekochay; and, the parties.




                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE